DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/24/22 have been fully considered but they are not persuasive. In regards to applicant’s argument that “None of the cited references appear to disclose the feature of associating each network interface with a security policy and associating each network interface with a folder,” the examiner respectfully disagrees. The examiner notes that Wright is used to associate the security policies with network interfaces. In paragraphs 175-179, it is stated that the network interfaces can each have an associated network policy associated with it. These network interfaces can be wired, wireless, or designated by each port. Then can even be designated by the network that they are connected to. Wright mentions that each policy can be different based on the needs for the policy, paragraph 48. Therefore, Wright does teach “associating each network interface with a security policy.”
As for the limitation of “associating each network interface with a folder,” it is noted that Ohara discloses this limitation. Ohara describes in paragraph 47-49 and Figure 5, wherein the box can correspond to the network interface, group. A box is known to be analogous to a folder, paragraph 32. If the box corresponds to the network interface then the box is associated with the network interface. Ohara further states that a security policy is needed for each box, paragraphs 35-40. By associated a security policy for each box, then the security policy is also associated with the network interface that is associated with the box. Therefore, Ohara does teach “associating each network interface with a folder.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 8, 19, 20, 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohara (US 2019/0294391) in view of Wright (US 2008/0109679).

Regarding Claim 1, Ohara teaches an image processing apparatus (Paragraph 2) with configured to function as a web server (Paragraph 33, wherein the boxes are part of the MFP and therefore it functions as a web server), the image processing apparatus comprising:
a first network interface configured to connect to a first network (Paragraph 39, wherein there are a plurality of network interfaces);
a second network interface configured to connect to a first network (Paragraph 39, wherein there are a plurality of network interfaces);
a storage on which a plurality of folders capable of containing a document data is arranged (Paragraph 32, wherein there are plurality of boxes. A box is known to be analogous to a folder, paragraph 32); and
one or more controllers (Paragraph 28, wherein there is a controller) configured to function as;
a unit configured to associate one of the plurality of folders with one of the plurality of network interfaces (Paragraph 47-49 and Figure 5, wherein the box can correspond to the network interface, group. A box is known to be analogous to a folder, paragraph 32). 
Ohara does not teach a unit configured to set a security policy for each network interface of a plurality of network interfaces including at least the first network interface and the second network interface, and
wherein the security policy includes a plurality of security levels including a first security level and a second security level, and
wherein the first security level restricts access to one folder associated with one network interface and prohibits display of information about the one folder, and the second security level restricts access to one folder associated with one network interface and permits display of information about the one folder.
Wright does teach a unit configured to set a security policy for each network interface of a plurality of network interfaces including at least the first network interface and the second network interface (Paragraphs 175-179, wherein a security policy can be set for each network interface and/or ports), and
wherein the security policy includes a plurality of security levels including a first security level and a second security level (Paragraph 48, wherein there are different policies), and
wherein the first security level restricts access to one folder associated with one network interface and prohibits display of information about the one folder, and the second security level restricts access to one folder associated with one network interface and permits display of information about the one folder (Paragraph 283 and 284, wherein a list of files can be presented to the user based on the security policy of the list of files and the files themselves. In some cases, the files can be hidden from the user. Furthermore, the files can be seen and not accessed. There can be different policies based on the interface, paragraphs 175-179. Although the policies correspond to files in Wright, this can apply to the folders of Ohara as a box or a file can be applied security policy, Ohara: Paragraph 40).
Ohara and Wright are combinable because they both deal with accessing documents.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Ohara in view of Wright for the purpose of establishing security policies based on designated feature sets (Wright: Paragraph 10).

Regarding Claim 3, Ohara further teaches wherein the controller transmits second list information corresponding to a plurality of pieces of document data contained in a second folder to an external device accessed through the second network interface, in a case where the second folder is associated with the second network interface that has the second security level (Paragraph 94, wherein the display information can be a web page in response to a storage or retrieval request. There can be different boxes, paragraphs 35 and 36. The security level can be different for the interface based on Wright, paragraph 175-179).
Ohara and Wright are combinable because they both deal with accessing documents.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Ohara in view of Wright for the purpose of establishing security policies based on designated feature sets (Wright: Paragraph 10).

Regarding Claim 5, Ohara further teaches wherein the controller transmits first list information corresponding to a plurality of pieces of document data contained in a first folder to an external device accessed through the first network interface, in the first setting state (Paragraphs 94 and 96, wherein there can be a list of documents in the folder. All displays can display information in a web page. There can be different boxes, paragraphs 35 and 36. The security level can be different for the interface based on Wright, paragraph 175-179).
Ohara and Wright are combinable because they both deal with accessing documents.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Ohara in view of Wright for the purpose of establishing security policies based on designated feature sets (Wright: Paragraph 10).).

Regarding Claim 7, Ohara further teaches a display device for displaying information (Paragraph 29, wherein there is a display device).
Wright further teaches wherein the controller causes the display device to display a screen for setting the security policy (Paragraphs 175 and 176, wherein the security policies can be set).
Ohara and Wright are combinable because they both deal with accessing documents.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Ohara in view of Wright for the purpose of establishing security policies based on designated feature sets (Wright: Paragraph 10).

Regarding Claim 8, Wright further teaches teach wherein the screen includes a first object for setting the security policy to the first security level and a second object for setting the security policy to the second security level (Paragraphs 175 and 176, wherein there can be a designation of the policy).
Ohara and Wright are combinable because they both deal with accessing documents.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Ohara in view of Wright for the purpose of establishing security policies based on designated feature sets (Wright: Paragraph 10).

Regarding Claim 19, the limitations are similar to those treated in and are met by the references as discussed in claim 1 above.

Regarding Claim 20, Ohara further teaches wherein the controller provides a web page for using a function of uploading document data held by an external device to the first folder associated with the first network interface, in a case where third security level that allows access to one folder is set on the first network interface and the external device is accessed via the first network interface (Paragraph 60, wherein the user can upload documents. There can be different boxes, paragraphs 35 and 36. The security level can be different for the interface based on Wright, paragraph 175-179).
Ohara and Wright are combinable because they both deal with accessing documents.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Ohara in view of Wright for the purpose of establishing security policies based on designated feature sets (Wright: Paragraph 10).

Regarding Claim 23, Ohara further teaches wherein the controller provides a web page for using a function of transmitting document data in the first folder associated with the first network interface to an external destination in a case where a third security level that allows access to one folder is set on the first network interface and an external device is accessed via the first network interface (Paragraph 36, wherein the user can transmit a document. There can be different boxes, paragraphs 35 and 36. The security level can be different for the interface based on Wright, paragraph 175-179).
Ohara and Wright are combinable because they both deal with accessing documents.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Ohara in view of Wright for the purpose of establishing security policies based on designated feature sets (Wright: Paragraph 10).

Regarding Claim 24, Ohara further teaches a printing device configured to form an image on a sheet (Paragraph 29, wherein there is a printer).

Regarding Claim 25, Ohara further teaches a reading device configured to read an image from an original (Paragraph 29, wherein there is a scanner).

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohara (US 2019/0294391) in view of Wright (US 2008/0109679) further in view of ordinary skill in the art.

Regarding Claim 21, Ohara in view of Wright does not teach wherein the controller provides a web page for using a function of copying document data in the first folder associated with the first network interface to another folder, in a case where a third security level that allows access to one folder is set on the first network interface and an external device is accessed via the first network interface.
As per the previously uncontested official notice, it is taken that it would have been obvious to one of ordinary skill to be able to copy documents when there is access to two folders. A standard folder browser and document manipulation interface allows for moving and copying of files between folders. This creates for an ease of use as well as greater organization for the user.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to modify the teachings of Ohara in view of Wright for the purpose of allowing for easier access as well as providing the user with the ability to organize files and share files. 

Regarding Claim 22, Ohara in view of Wright does not teach wherein the controller provides a web page for using a function of copying document data in another folder to a first folder associated with the first network interface, in a case where a third security level that allows access to one folder is set on the first network interface and an external device is accessed via the first network interface.
As per the previously uncontested official notice, it is taken that it would have been obvious to one of ordinary skill to be able to copy documents when there is access to two folders. A standard folder browser and document manipulation interface allows for moving and copying of files between folders. This creates for an ease of use as well as greater organization for the user.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to modify the teachings of Ohara in view of Wright for the purpose of allowing for easier access as well as providing the user with the ability to organize files and share files.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PACHOL whose telephone number is (571)270-3433. The examiner can normally be reached M-Th: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS PACHOL/           Primary Examiner, Art Unit 2699